Citation Nr: 0428859	
Decision Date: 10/20/04    Archive Date: 10/28/04

DOCKET NO.  02-05 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

1.  Whether new and material evidence has been received to 
reopen a previously disallowed claim of entitlement to 
service connection for multiple sclerosis.

2.  Entitlement to service connection for multiple sclerosis.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. L. Tiedeman


INTRODUCTION

The veteran served on active duty from December 1951 to 
December 1955.

The case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2001 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO).

The veteran was afforded a hearing before RO personnel in 
December 2002.  A transcript of this hearing has been 
associated with the claims folder.

Although the RO adjudicated the issue concerning service 
connection for multiple sclerosis on the merits, the Board is 
required to determine whether new and material evidence has 
been presented when a claim has been previously disallowed.  
Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996).  For 
this reason, the Board has listed whether new and material 
evidence has been received to reopen the claim for service 
connection for multiple sclerosis an issue on the title page.


FINDINGS OF FACT

1.  The veteran's claim of entitlement to service connection 
for multiple sclerosis was denied by the Board in July 1989; 
the veteran received timely notice of that decision, but did 
not complete a timely appeal.

2.  The evidence received since the prior Board denial is 
sufficient to establish a reasonable possibility that the new 
evidence, when viewed in the context of all the evidence, 
would result in a different outcome of the claim.

3.  The veteran currently has multiple sclerosis, which the 
medical evidence indicates was as likely as not manifested to 
a compensable degree within seven years of his separation of 
service.  


CONCLUSIONS OF LAW

1.  The Board's July 1989 decision is final.  38 U.S.C.A. § 
7104(b) (West 2003); 38 C.F.R. § 20.1100 (2003).

2.  The evidence received since the Board's last final denial 
is new and material, and thus, serves to reopen the veteran's 
claim for service connection for multiple sclerosis.  
38 U.S.C.A. §§ 5108, 7104 (West 2003); 38 C.F.R. § 3.156 
(2003).

3.  Resolving reasonable doubt in favor of the veteran, 
multiple sclerosis is presumed to have been incurred in 
active service.  38  U.S.C.A. §§ 1110, 5107 (West 2003); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 4.124a, Diagnostic Code 8018 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA.  There has been a significant change in the law during 
the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29, 2001.  66 
Fed. Reg. 45,620, et seq. (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
In view of the favorable decisions on appeal, the Board finds 
that any failure on the part of VA to comply with the 
provisions of the VCAA has not resulted in prejudice to the 
veteran.

Reopening the claim.  In June 2001, the veteran applied to 
reopen the claim.  In July 2001, the RO denied the claim for 
multiple sclerosis after determining that new and material 
evidence had not been presented.

Applicable law provides that a claim which is the subject of 
a prior final decision may nevertheless be reopened upon 
presentation of new and material evidence.  See 38 U.S.C.A. § 
5108.

"New and material evidence" means evidence not previously 
submitted to agency decision makers which bears "directly 
and substantially" upon the specific matter under 
consideration.  Such evidence must be neither cumulative nor 
redundant, and, by itself or in connection with evidence 
previously assembled, such evidence must be "so significant 
that it must be considered in order to fairly decide the 
merits of the claim."  38 C.F.R. § 3.156(a); see generally 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The Board notes that 38 C.F.R. § 3.156 was recently amended 
and that the standard for finding new and material evidence 
has changed as a result.  66 Fed. Reg. 45,620, 45,630 (August 
29, 2001) (codified at 38 C.F.R. § 3.156(a)).  However, this 
change in the law is not applicable in this case because the 
appellant's claim was not filed on or after August 29, 2001, 
the effective date of the amendment.

In determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

In July 1989, the Board held that entitlement service 
connection for multiple sclerosis was not warranted.  The 
veteran did not perfect an appeal of the July 1989 decision, 
and it became final.  38 U.S.C.A. § 7104(b).

The matter under consideration in this case is whether new 
and material evidence has been presented sufficient to reopen 
the veteran's claim of entitlement to service connection for 
multiple sclerosis.  For the veteran's claim to be reopened, 
evidence must have been presented, or secured, since the July 
1989 Board decision which is relevant to, and probative of, 
the question of whether the disorder was incurred in or 
aggravated during his period of active duty, or manifested to 
a compensable degree within the seven years following 
service.

Relevant evidence of record at the time of the July 1989 
Board decision consisted of the veteran's service medical 
records; private treatment records, dated in June 1963, July 
1964, February 1965, February 1970, April 1974, and November 
1974 to July 1987; a letter from B. L. Landers, Jr., M.D., 
dated in November 1963; a letter from R. G. Ford, M.D., dated 
in November 1964; a letter from G. H. Nungester, dated in 
December 1964; a report from Dr. Nungester, dated in November 
1965; documents from the veteran's employer, dated from 
January 1965 to January 1985; a January 1966 VA examination; 
a statement from L. B. Boyer, M.D., dated in April 1988; a 
hearing before RO personnel in August 1988; a Travel Board 
hearing in February 1989; and various lay statements.  The 
Board concluded that this evidence reflected that the 
veteran's multiple sclerosis was not present in service, and 
was first manifest more than seven years after service.

The veteran was notified in July 1989 that his claim for 
entitlement to service connection for multiple sclerosis had 
been denied.

Relevant evidence submitted since the July 198 decision 
includes, most importantly, a medical opinion from a private 
neuro-radiologist, C. N. Bash, M.D., dated in September 2004.  
Dr. Bash stated the following:  "It is my opinion that [the 
veteran's] first symptoms of MS occurred and were documented 
shortly after service in the late 1950's and/or 1961/2."  
Such a nexus opinion was not previously of record.  
Consequently, it may be concluded that this evidence relates 
to an unestablished fact necessary to substantiate the claim 
and raises a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  Accordingly, the veteran's 
claim for service connection for multiple sclerosis is 
reopened.

Adjudication of the veteran's claim for service connection 
does not end with the finding that the claim is reopened.  In 
determining that the veteran's claim is reopened, the 
credibility of evidence has been presumed and the probative 
value of the evidence has not been weighed.  However, once 
the claim is found to be reopened, the presumption that 
evidence is credible and entitled to full weight no longer 
applies.

Service Connection.  Service connection means that the facts 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a).  This may be shown by affirmative evidence showing 
inception or aggravation during service or through statutory 
presumptions.  Id.  When a disease is first diagnosed after 
service, service connection can still be granted for that 
condition if the evidence shows it was incurred in service.  
38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Service connection may also be established for a current 
disability on the basis of a presumption under the law that 
certain chronic diseases manifesting themselves to a certain 
degree within a certain time after service must have had 
their onset in service.  38 U.S.C.A. §§ 1112, 1131 and 1137; 
38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309(a).  The veteran 
here has been diagnosed to have multiple sclerosis.  38 
U.S.C.A. § 1112(a)(4) provides for such presumptive service 
connection when multiple sclerosis manifests to a compensable 
degree within 7 years of the veteran's separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309(a).  

Multiple sclerosis is a disease of the central nervous 
system, and typical symptoms include visual loss, diplopia, 
nystagmus, dysarthria, weakness, paresthesias, bladder 
abnormalities, and mood alterations.  Stedman's Medical 
Dictionary at 1583 (26th ed. 1995).  The symptoms clinically 
show periods of exacerbations and remissions.  Id.

Diagnostic Code 8018 for multiple sclerosis provides a 
minimum disability rating of 30 percent.  For the minimum 
rating, there must be ascertainable residuals.  See 38 C.F.R. 
§ 4.124a, NOTE.  As to residuals not capable of objective 
verification (i.e., fatigue, dizziness), they will be 
accepted when consistent with the disease and not more likely 
attributable to other disease.  Multiple sclerosis and its 
residuals may be rated up to 100 percent disabling in 
proportion to the impairment of motor, sensory, or mental 
function.  38 C.F.R. 4.124a.

To establish service connection for a chronic disease on a 
presumptive basis, it is not required that the disease be 
diagnosed in the presumptive period, but only that there be 
then shown by acceptable medical or lay evidence 
characteristic manifestations of the disease to the required 
degree, followed without unreasonable time lapse by definite 
diagnosis.  Symptomatology shown in the prescribed period may 
have no particular significance when first observed, but in 
light of subsequent developments it may gain considerable 
significance.  38 C.F.R. 3.307(c).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  Nevertheless, when, after considering all 
the evidence, a reasonable doubt arises regarding a 
determinative issue, the benefit of the doubt shall be given 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

Factual Background.  As indicated above, the veteran served 
on active duty from December 1951 to December 1955.  The 
service medical records contain no reference to any 
complaint, finding, diagnosis, or treatment associated with 
multiple sclerosis.  

The veteran was admitted to a private hospital in June 1963 
with complaints of recurrent headaches, dizzy spells, and 
pain and soreness in the back of the neck.  Neurological 
examination was essentially negative.  There was no evidence 
of organic intracranial lesion.  The final diagnosis was 
vascular cephalgia.

In a letter dated in November 1963, B. L. Landers, Jr., M.D., 
related the results of his evaluation of the veteran that 
month.  The veteran's chief complaints were dizziness, pain 
in his left arm and chest, and stopping up in his right ear 
with pressure on his neck.  He denied any paralysis, lasting 
vocal changes, or any difficulty seeing or speaking.  
Neurological examination was entirely within normal limits 
except for a severely tender left occipital nerve.  Dr. 
Landers could not find any neurosurgical or neurological 
abnormality and felt that it was a functional problem.

The veteran was admitted to a private hospital in July 1964 
with recurrent weak spells not characteristic of any definite 
neurological disorder.  Medical studies were essentially 
negative.  The final diagnosis was functional hypoglycemia.

R. G. Ford, M.D., mentioned in a letter dated in November 
1964 that the veteran had had a history of headache, 
dizziness, and weakness since October 1962.  He had recently 
had an attack of weakness, dizziness, and headache followed 
by an episode of "fade out."  Weakness, burning, and 
numbness of the left upper and lower extremities were 
reported.  Neurologic examination was entirely normal.  The 
impression was that the veteran's symptoms were functional 
and did not represent significant disease.

In a letter dated in December 1964, G. H. Nungester, M.D., 
stated of the veteran that, "no mention has been made to him 
concerning the possibility of MS, I hope."  In a note dated 
in January 1965, Dr. Nungester recommended that the veteran 
take at least 30 days' sick leave from his usual occupation 
for his unspecified condition.

Various documents dated from January 1965 to January 1985 
from the veteran's employer, including notes from private 
physicians, primarily concern advances of sick leave.

The veteran was admitted to a private hospital in February 
1965 for study of the possibility of angina and complaints of 
weakness.  The final diagnoses were minimal dextroscoliosis 
of the upper dorsal spine, mild functional hypoglycemia, mild 
anxiety reaction to the possibility of heart disease, and a 
history compatible with paroxysmal supraventricular 
tachycardia.

A report dated in November 1965 from Dr. Nungester primarily 
concerns a disorder unrelated to this claim.

At a VA examination in January 1966, the veteran reported 
symptoms of aching in the neck, tingling in the left arm, and 
chest pain, which began in 1961.  He also reported that he 
could avoid weak spells by eating between meals.

The veteran was admitted to a private hospital in February 
1970 for evaluation of chest pain and left arm numbness 
dating back to 1962, and electrocardiographic changes.  The 
impression resulting from neurological consultation was doubt 
radicular syndrome causing all symptoms, but still no 
objective evidence of neurological deficit.  The final 
diagnoses were Type IV hyperlipoproteinemia, rectal bleeding 
of unknown etiology, and chest pain due to hyperventilation 
syndrome and osteochondritis of the left costochondral 
joints.

A private hospital summary dated in April 1974 indicates that 
the veteran was referred with a chief complaint of weakness 
and numbness in his lower extremities.  It was reported that 
the veteran started experiencing numbness and weakness of his 
legs in 1962.  Symptoms of fecal incontinence, particularly 
in 1972, urinary frequency for the last few years, and vague 
visual symptomatology such as diplopia and blurring of 
vision, over the past ten years were noted.  The discharge 
diagnosis was of multiple sclerosis.

Private medical records, dated from November 1974 to July 
1987, show further treatment for multiple sclerosis and other 
medical disorders.

In statements dated from May to September 1987, former co-
workers of the veteran, who had known him since 1956, 
described problems the veteran was having, such as weight 
loss, constant pain, shortness of breath, hands shaking, and 
fatigue.

In a note dated in April 1988, L. B. Boyer, M.D., related 
that the veteran, who had been followed for multiple 
sclerosis since April 1974, developed the symptoms of the 
disease in 1962, when he began to have numbness and weakness 
of his legs.

A formal hearing was held before RO personnel in August 1988.  
The veteran described symptoms he had in service and in the 
years following service, and presented testimony concerning 
treatment he sought from various doctors.

In a statement dated in August 1988, another former co-worker 
related that the veteran was noticeably exhausted and very 
shaky when they began working together in 1958.  The veteran 
was frequently in and out of the hospital for short stays and 
became much worse in 1962.

At a Travel Board hearing in February 1989, the veteran 
described symptoms that began in 1958, including weakness, 
numbness, spasticity, exhaustion, dizziness, tremors, and 
blurred vision.  He testified that he first requested 
advanced sick leave in 1960 or 1961 and that multiple 
sclerosis was diagnosed in 1974.  


A September 2004 medical opinion from C. N. Bash, M.D., 
indicates that, "It is my opinion that [the veteran's] first 
symptoms of MS occurred and were documented shortly after 
service in the late 1950's and/or 1961/2."  The Board will 
include Dr. Bash's rationale for this opinion in its 
entirety:

1.  The [veteran's] Dr. Hames wrote, that 
he remembers that [the veteran] had 
symptoms consistent with MS occurring in 
1956 or so.
2.  The [veteran's] Drs. Jungesten, 
Boyer, Haley and Dave, D all document 
symptoms consistent with MS occurring in 
[the veteran] in the 1962-1962 time 
frame.
3.  [The veteran] left service in 
Dec[ember] 1955 therefore, the above 
noted symptoms occurred between 1 to 7 
years following service.
4.  MS is known to be a slowly 
progressive disease therefore a lag of 1 
to 7 years is well within the range of 
symptoms to presentation, as per 
Merritt's textbook of neurology.
5.  It is my further opinion that [the 
veteran's] auditory and vision complaints 
during the early years following 
discharge from the military were also 
initial manifestations of MS.
6.  This opinion is consistent with the 
opinion/exam/history of Drs. Jungesten, 
Boyer, Haley and Dave, D and . . . lay 
statements . . . 
7.  I can find no other plausible 
etiology . . . that would explain [the 
veteran's] waxing and waning neurological 
symptoms of the 1956 to 1962 time period.

In the record I found the following 
statement by rating board members and [a 
VA physician:]  ". . . evidence does not 
adequately demonstrate the manifestations 
of multiple sclerosis during the seven 
years immediately following service . . . 
1964, some 9 years after active duty at 
least one doctor considered the 
possibility of multiple sclerosis . . . 
subjective symptoms and objective 
findings recorded in the medical evidence 
do not establish the presence of multiple 
sclerosis during the presumptive period . 
. ."  I have discounted this opinion 
because the opinion was formulated many 
years ago when the medical knowledge of 
MS was limited[;] furthermore [the VA 
physician] did not have the benefit of 
the numerous subsequent medical opinions 
and lay statements that are now contained 
within the C-file.

I note, that Dr. Dave, D stated that most 
probably [the veteran's] symptoms might 
have started while he was in service.  I 
also note the fact that Dr. Dave, D 
stated that initial presentation might 
have started around 1964 or 1965.  The 
comment of Dr. Dave, D concerning the 
initial presentation means that he (Dr. 
Dave, D) thinks [the veteran] presented 
to an MD in '64 or '65.  Date of 
presentation has little bearing on when 
[the veteran] first had symptoms of MS 
because MS patients notoriously present 
late.  Late presentation means that the 
patients often have the symptoms for 
years before they seek and present for 
medical care.

I also note that the record contains 
several negative tests/lab results[,] 
such as negative nerve conduction 
studies, negative neurological exams, and 
normal CSF.  The fact that many of these 
studies were normal throughout the years, 
including the comment by Dr. Nungester of 
30 Dec 1964 that an ". . . 
ophthalmologist . . . no eye abnormality 
. . .", is typical for MS because these 
tests and laboratory values are often 
high falsely negative, especially when 
the [the veteran] is in remission or is 
in the early stages of the disease.  [The 
veteran] did not have access to a 
sensitive low false negative MRI brain 
scan until recently.

Analysis.  The veteran contends that he currently suffers 
from multiple sclerosis that was incurred either during 
military service or within the seven year presumptive period.  
As noted above, the veteran's service medical records are 
negative for any relevant symptoms or diagnosis.  However, 
the veteran has testified that he had weakness, numbness, 
spasticity, exhaustion, dizziness, tremors, and blurred 
vision beginning in 1958, only three years following service.  
Lay statements also confirm that the veteran exhibited signs 
of exhaustion during this period as well.  Medical records 
from Dr. Hames indicate that the veteran exhibited symptoms 
consistent with multiple sclerosis as early as 1956.  As 
such, the Board finds that the veteran has established that 
he experienced relevant symptomatology during the 7 year 
presumptive period for multiple sclerosis.

Medical records associated with the claims folder have 
established that the veteran has a current diagnosis of 
multiple sclerosis.  The question that must be addressed is 
whether competent and probative evidence, i.e., medical 
evidence, has been presented which provides a link between 
the veteran's current multiple sclerosis and either his 
period of active duty or the symptoms he manifested during 
the seven year presumptive period.  In this regard, the Board 
notes that Dr. Bash has provided a very thorough opinion 
which indicates that the veteran's first symptoms of multiple 
sclerosis occurred and were documented during the 7 year 
presumptive period.  The Board notes that this opinion is 
based upon a detailed review of the claims folder and a 
thorough understanding of the veteran's case.

In sum, this opinion, as well as other evidence of record, 
raises a reasonable doubt as to whether multiple sclerosis 
was present prior to 1962, i.e., within the first seven years 
after the veteran's service discharge.  Resolving that doubt 
in the veteran's favor and recognizing that VA's Schedule for 
Rating Disabilities provides for a minimal rating of 30 
percent for those with multiple sclerosis, the Board 
concludes that the evidence satisfactorily shows the presence 
of multiple sclerosis to a compensable degree within the 
first seven years of the veteran's discharge from service.  
Accordingly, a basis upon which to establish service 
connection for multiple sclerosis has been presented and the 
appeal is granted.  


ORDER

Entitlement to service connection for multiple sclerosis is 
granted.


	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



